EXHIBIT D
From:             Gillis. James P. fUSAVAE^
To:               Trout. Robert (Externah: Mitchell. Stacev: MacDouQall. Mark
Cc:               Gibbs. John (USAVAE1: Turaeon. Evan (N5D) HMDI: HorsFord. Latova fUSAVAEl
Subject:          United States v. Rafiekian
Date:             Tuesday, July 2, 2019 11:39:55 AM




♦♦EXTERNAL Email**


Dear Bob, Stacey, and Mark,


According to General Flynn's counsel, Flynn did not provide his Covington attorneys vyith any
untruthful information, he did not read the FARA filing when he signed it, and he was not aware at
the time that he signed the FARA filing that it contained the false statements and omissions that are
listed in paragraph 5 of his statement of offense. According to Flynn's counsel, he agrees that the
statements in the FARA filing are, in fact, false and misleading. According to Flynn's counsel, his
testimony would remain consistent with the facts of his plea colloquy, his statement of the offense,
and his testimony before the grand jury. We do not necessarily agree with these characterizations.

Best,


Jim


James P. Gillis

Assistant United States Attorney
office: (703)299^^®
mobile:!
